ORDER
This case is before us for a second time as a successive appeal under Rule 6(b) of our Operating Procedures. On April 20, 2010, we reviewed the merits of Sheehy Enterprizes challenges to the January 30, 2009 decision of a two-member quorum of the National Labor Relations Board. We denied Sheehy’s petition for enforcement. Subsequently, the Supreme Court rendered all the decisions of two-member Board ineffectual in New Process Steel, L.P. v. NLRB, — U.S. -, 130 S.Ct. 2635, 177 L.Ed.2d 162 (2010). We remanded the case to the Board for further review. The properly constituted Board took up the case and on August 10 reached the same conclusion as the previous quorum, incorporating its reasoning. Sheehy again petitions for enforcement, but there is no need to give the appeal a second look. We have already indicated that we were prepared to deny an identical petition on the merits and we complete the task here without hesitation (and without oral argument, pursuant to Federal Rule of Appellate Procedure 34(a)(1)).
Sheehy’s petition for review is DENIED and the Board’s application for enforcement is GRANTED.